    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------x
    ANNA SAVASTANO,
                                                        MEMORANDUM AND ORDER
                          Plaintiff,
                                                        Case No. 1:19-cv-05776-FB
           -against-

    COMMISSIONER OF SOCIAL
    SECURITY,

                           Defendant.
    ------------------------------------------------x
    Appearances:                                For the Defendant:
    For the Plaintiff:                          JACQUELYN KASULIS
    DANIEL ADAM OSBORN                          Acting United States Attorney
    Osborn Law P.C.                             Eastern District of New York
    43 West 43rd Street, Suite 131              By: SEAN PATRICK GREENE-DELGADO
    New York, NY 10036                          Special Assistant United States Attorney
                                                271 Cadman Plaza East
                                                Brooklyn, New York 11201

BLOCK, Senior District Judge:

          Anna Savastano seeks review of the Commissioner of Social Security’s denial

of her application for disability benefits. Both parties move for judgment on the

pleadings.1 For the following reasons, Savastano’s motion is granted, the

Commissioner’s motion is denied, and the case remanded for further proceedings.



1
  Savastano moves for relief under 42 U.S.C. § 405(g), which authorizes the Court
to enter “a judgment affirming, modifying, or reversing the decision of the
Commissioner of Social Security, with or without remanding the cause for a
rehearing.”
                                                   1
                                              I.

      Savastano applied for disability benefits on November 14, 2014. After her

application for benefits was denied on July 10, 2015, she requested a hearing. After

two hearings, Savastano’s claims were denied in a decision dated August 10, 2018.

Administrative Law Judge (“ALJ”) Mark Solomon concluded that Savastano had

the severe impairments of “endometriosis of uterus, menorrhagia and iron-

deficiency anemia” and had the residual functional capacity (”RFC”) to “perform

light work” with various limitations, including that she “can sit six hours and

stand/walk a total of four hours.” A.R. 12. Savastano filed a request for review

with the Appeals Council that was denied on August 7, 2019, producing this

appeal.

                                         II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). “[S]ubstantial evidence ... means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson

v. Perales, 402 U.S. 389, 401 (1971); see also Selian v. Astrue, 708 F.3d 409, 417

(2d Cir. 2013).




                                          2
                                        III.

      The ALJ erred by failing to consider Savastano’s migraine headaches as a

severe impairment at step two of the five step framework.2

      The regulations establish that claimants must have a “severe impairment,”

which is defined as a condition “which significantly limits [an individual’s]

physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c).

“An impairment is severe when it causes more than minimal functional

limitations.” Babb v. Colvin, No. 5:13-CV-868 GLS/ESH, 2014 WL 4684883 n.10

(N.D.N.Y. Sept. 19, 2014); see also Davis ex rel. Maitland v. Colvin, No. 6:11-

CV-0658 MAD/DEP, 2013 WL 1183000, at *8 (N.D.N.Y. Feb. 27, 2013) (“[t]he

second step requirement … is truly de minimis, and intended only to screen out the

truly weakest of cases.”) (citing Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.

1995)).

      Savastano’s migraine headaches are well established in the medical record

and were a prominent part of her testimony at the November 29, 2017 hearing. For

example, Dr. Inna Shifrin, who treated Savastano every 1-2 months for over ten

years, reported that she suffers from “chronic headaches.” A.R. 355. Treatment

notes in 2015 from Dr. Shilpi Gupta also noted that Savastano has “recurrent


2
  Savastano also contends the ALJ failed to follow the treating physician rule. On
remand, the ALJ is reminded of the Second Circuit’s two-step framework laid out
recently in Estrella v. Berryhill, 925 F.3d 90 (2d Cir. 2019).
                                         3
headaches,” and later, “severe disabling headaches.” A.R. 478, 480; see also A.R.

525 (noting “severe chronic headaches”). During her testimony, Ms. Savastano

explained that she gets “migraine headaches” in conjunction with and separate

from anemic episodes. A.R. 35. This causes her to “see black spots” and to feel

“very weak” as if her “body’s just going to drop.” A.R. 34.

      Savastano’s migraine headaches cause more than minimal functional

limitations and have a significant impact on her ability to work. Although ALJ

Solomon made cursory reference to Savastano’s headaches – describing her

“history of headaches for more than eight years” – he erred in failing to incorporate

this condition at step two. A.R. 14.

      The error was not limited to the analysis at step two because the ALJ does

not appear to have incorporated the effects of Savastano’s migraine headaches on

her RFC. Courts must assess a claimant’s RFC “based on all of the relevant

medical and other evidence.” 20 C.F.R. § 416.945(3). The Social Security

Administration has recognized that headache disorders generally produce

functional capacity limitations such as difficulty “sustaining attention and

concentration.” Soc. Sec. Rul. 19-4p, Titles II and XVI: Evaluating Cases

Involving Primary Headache Disorders (July 8, 2021), available at

https://www.ssa.gov/OP_Home/rulings/di/01/SSR2019-04-di-01.html. No such

limitations were incorporated into the RFC analysis in this case.


                                          4
      In general, an ALJ’s failure to explicitly identify a severe impairment at step

two does not require remand. See Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir.

2010); Reices-Colon v. Astrue, 523 F.App'x 796, 798 (2d Cir. 2013). However,

“where the ALJ's step-two error prejudiced the claimant at later steps in the

sequential evaluation process, remand is required.” Southgate v. Colvin, No. 2:14-

CV-166, 2015 WL 6510412, at *6 (D. Vt. Oct. 28, 2015) (collecting cases). Since

the Court finds the errors at step two affected the ALJ’s RFC analysis, remand is

appropriate.

                                  CONCLUSION

      For the foregoing reasons, Savastano’s motion is GRANTED, the

Commissioner’s motion is DENIED, and the case is REMANDED to the

Commissioner for further proceedings consistent with this opinion.



SO ORDERED.

                                              _/S/ Frederic Block_____________
                                              FREDERIC BLOCK
                                              Senior United States District Judge

   Brooklyn, New York
   July 9, 2020




                                          5
